 Steven M. Wells
 Steven M. Wells, P.C.
 431 W. 7th Ave.
 Ste. 107
 Anchorage, AK 99501
 (907)279-3557
 (907)279-3558 fax
 steve@alaskalegaldefense.com

 Attorney for Plaintiff


                               United States District Court
                                    District of Alaska


 John Doe,
                                                     Case No. 3:18-cv-0188-HRH

             Plaintiff,

        v.                                           Dismissal


 Alaska Pacific University,
   An Alaska Nonprofit Corporation,

             Defendant.


      Pursuant to F.R.Cv.Pr. 41(a)(1)(A), Plaintiff, John Doe (“Plaintiff”), hereby files this
voluntary dismissal of this matter.




Doe v. Alaska Pacific University
Case No. 3:18-cv-0188-HRH
Notice of Dismissal
Page 1 of 2



          Case 3:18-cv-00188-HRH Document 24 Filed 02/15/19 Page 1 of 2
      DATED this 15th day of February, 2019, at Anchorage, Alaska.

                                         Steven M. Wells, PC
                                         Attorneys for Plaintiff



                                   By:   _/s/ Steven M. Wells _____________
                                         Steven M. Wells
                                         ABA #0010066


CERTIFICATE OF SERVICE

The undersigned hereby certifies
that on February 11, 2019 this
document has been served via:
electronic filing on:

All Parties of Record



_/s/ Steven M. Wells _____.
Steven M. Wells, PC




Doe v. Alaska Pacific University
Case No. 3:18-cv-0188-HRH
Notice of Dismissal
Page 2 of 2



          Case 3:18-cv-00188-HRH Document 24 Filed 02/15/19 Page 2 of 2
